



Exhibit 10.2.2


COSTCO WHOLESALE CORPORATION
RESTRICTED STOCK UNIT AWARD AGREEMENT
NON-U.S. PARTICIPANTS


1.Grant of Stock Units. You are hereby granted Stock Units covering the number
of shares of Costco Wholesale Corp. (the "Company") common stock (the “Shares”)
specified in the Grant Detail made available electronically in connection with
the grant (the “Detail”). By accepting this grant, the Employee acknowledges and
agrees that this grant is subject to the terms and conditions of this Agreement
and of the Costco Wholesale Corporation 2019 Stock Incentive Plan (the "Plan"),
which is incorporated here by reference and a copy of which can be found on the
Company's internal website or obtained through the Financial Planning
Department. For purposes of this Agreement and to the extent you are employed by
an Affiliate of the Company, all references to "Company" include the Affiliate
that employs you at the applicable time.
2.Vesting Schedule and Delivery of Shares.
(a)The Stock Units are not Shares; they will be converted into Shares when the
Stock Units are settled after vesting. Any Stock Units that have not vested
according to the terms of this Agreement and the Detail shall be forfeited.
Generally, Stock Units will settle and be issued as Shares on the anniversary of
the grant date under the schedule set forth in the Detail. You will receive the
Shares within 10 business days of the vesting date. Fractional shares will be
rounded down to the nearest whole number. A portion of your Shares may be
withheld to cover applicable income taxes and social insurance contributions as
provided in Section 5.
(b)Active employees who attain 25 or more years of service shall qualify for
accelerated vesting: one-third of the then unvested Stock Units for 25 or more
years of service; two-thirds of the newly granted Stock Units for 30 or more
years of service or one-half of the then unvested Stock Units for those grants
which have already received the accelerated vesting related to the 25 years of
service; and all of the newly granted or then unvested Stock Units for 35 or
more years of service. Long-service periods required for accelerated vesting
require continuous years of service. Long-service periods required for
accelerated vesting require continuous years of service for persons first
receiving grants on or after October 2013. Following this accelerated vesting,
any unvested Stock Units shall vest on a pro rata basis over the remaining term
of the grant at the dates set forth in the Detail. For example:
If you receive on October 22 a grant of 6,000 Stock Units with a five-year
vesting schedule and attain 25 years of service on the following April 15, at
the next October 22 you will vest as to 1,200 Stock Units for the normal annual
vesting (one-fifth times 6,000) and as to an additional 1,600 Stock Units due to
years of service (6,000 minus 1,200 times one-third).
If you receive the same grant of 6,000 Stock Units with a five-year vesting
schedule and had attained 25 years of service prior to the October 22 grant
date, you would receive 2,000 Stock Units (6,000 times one-third) on the date of
grant. If on the following April 15, you attained 30 years of service, then on
the following October 22, you would receive 800 Stock Units for the normal
annual vesting (6,000 minus 2,000 times one-fifth), and an additional 1,600
Stock Units due to years of service (6,000 minus 2,800 times one-half).
(c)If your employment is terminated other than for cause, you will vest in
additional Stock Units as set forth below. For purposes of this subparagraph
(c), the quarterly dates are: [January 22; April 22; July 22 and October 22].
i. Except in the case of years when a new accelerated vesting threshold (25, 30,
or 35 years of service) is or would be reached, for each complete quarter that
has passed since the anniversary of the grant date you will vest in 25% of the
Stock Units that were scheduled to vest that grant year. For example, if you
receive a grant on October 22 of 6,000 Stock Units with a five-year vesting
schedule and you terminate on the next April 23 (two quarters later) you will
vest as to 600 Stock Units (one-fifth times 6,000 times two-fourths). You will
receive shares within 90 days of termination but no later than 10 business days
after the vesting date on the grant anniversary
ii.If you terminate after the grant date and have by the end of the immediately
preceding calendar quarterly vesting date attained the required years of
service, you will receive the pro rata number of Shares that have vested under
the normal annual vesting and the Shares that you have qualified for based on
accelerated vesting within 90





--------------------------------------------------------------------------------





days of your termination, but no later than 10 business days after the vesting
date on the grant anniversary. If under the example above, you had received a
grant of 6,000 Stock Units and had already attained 25 years of service prior to
the date of grant, attained 30 years of service on the following April 15, and
terminated on August 30, you would receive 600 Stock Units as a result of your
pro rata number of shares from normal annual vesting (6,000 minus 2,000 times
one-fifth times three-fourths), and an additional 1,700 Stock Units due to years
of service (6,000 minus 2,600 times one-half).
iii.If you terminate before the end of the first quarterly date (January 22),
you will not vest in any otherwise unvested shares. For example, if you receive
a grant on October 22 of 6,000 Stock Units with a five-year vesting schedule and
you obtain 25-years of service on December 1, and you terminate on December 2,
you would not receive any Stock Units from that award.
For purposes of this section 2(c), you will be treated as continuing in
employment for a number of days following Termination (as defined in section
8(e)) equal to the number of days of unused vacation available to you but no
more than a maximum of six weeks (30 business days). If an anniversary of the
grant date occurs during the vacation period, you will vest and be paid 10
business days after the anniversary date of grant pursuant to section 2(a) and
(b) above.
(d)Accelerated vesting also will occur at death. That vesting will be 100% if
you were an officer at the Assistant Vice President level or above or if you
have ten or more years of service. Otherwise, that vesting will be 50% (after
giving credit for quarterly vesting applied for terminations). Shares will be
distributed within 90 days of death.
(e)No further vesting (including without limitation any accelerated vesting)
shall occur if you are terminated for cause.
(f)Vesting shall continue during a leave of absence; provided, however, that the
Administrator has the discretion to cancel Stock Units or forfeit vesting in
connection with a leave of absence. No continued vesting, or Administrator
action taken in connection with vesting, during a leave shall have the effect of
creating a deferral of compensation for purposes of Internal Revenue Code
Section 409A.
(g)If you voluntarily or involuntarily experience a change to employment status
or to a position in the Company that is not eligible for a Stock Unit Grant or
is eligible for a lesser number of Stock Units, except as otherwise determined
by the Administrator, vesting shall cease at the time of such change or occur at
the lesser number associated with the new position; in connection with the
change in status or position, at the anniversary of the grant you will vest at
your prior position award level based on the number of full quarters of service
since the prior grant date anniversary achieved at that position prior to the
change in status.
(h)The Company may, in its sole discretion, settle the Stock Units in the form
of: (i) a cash payment, to the extent settlement in Shares (1) is prohibited
under local laws, rules and regulations, (2) would require, the Company to
obtain the approval of any governmental and/or regulatory body in your country
of residence (and country of employment, if different), or (3) is
administratively burdensome; or (ii) Shares, but require you to immediately sell
such Shares (in which case, as a condition of the award of the Stock Units, you
explicitly authorize the Company to issue sales instructions in relation to such
Shares on your behalf).
3.Section 409A. This Stock Unit Agreement is intended to be exempt from section
409A as a short-term deferral, and the payment dates provided for in section 2
shall in all events occur within the short-term deferral period provided for in
section 409A. Should a deferral of compensation nonetheless occur, the Agreement
will be interpreted in a manner that complies with section 409A, including the
six-month delay applicable to specified employees.
4.No Shareholder Rights. Stock Units represent hypothetical shares of Stock.
Until the Stock Units vest and Shares are issued, you shall not be entitled to
any of the rights or benefits generally accorded to shareholders. Unless
otherwise determined by the Administrator, delivery of Shares shall be effected
by book-entry credit to a custody account (the "Custody Account") maintained by
you with a Custodian designated by the Company. You shall be the beneficial
owner of any Shares properly credited to the Custody Account. You shall have no
right to any dividend or distribution or vote or other shareholder rights with
respect to such Shares if the record date for such event is prior to the date
the Custody Account is properly credited with such Shares.





--------------------------------------------------------------------------------





5.Taxes and Social Insurance.
(a)Regardless of any action the Company takes with respect to any or all income
tax (including U.S. federal, state and local taxes and/or non-U.S. taxes),
social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax-Related Items”), you acknowledge that the ultimate liability
for all Tax-Related Items legally due by you is and remains your responsibility
and that the Company (1) makes no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the Stock
Units, including the grant of the Stock Units, the vesting of the Stock Units,
the subsequent sale of any Shares acquired pursuant to the Stock Units and the
receipt of any dividends or dividend equivalents; and (2) does not commit to
structure the terms of the grant or any aspect of the Stock Units to reduce or
eliminate your liability for Tax-Related Items. Further, if you become subject
to taxation in more than one country between the grant date and the date of any
relevant taxable or tax withholding event, as applicable, you acknowledge that
the Company may be required to withhold or account for Tax-Related Items in more
than one country. For tax and withholding purposes and unless otherwise required
under applicable law, the value of any Shares issued shall be determined based
on the closing stock price on the date of vesting regardless of when the Shares
are actually credited to a Custody Account.
(b)If your country of residence (and/or the country of employment, if different)
requires withholding of Tax-Related Items, the Company may withhold a portion of
the Shares otherwise issuable upon vesting of the Stock Units (or a portion of
any cash proceeds where the Stock Units are settled in cash or a forced sale is
required) that have an aggregate Fair Market Value sufficient to pay the
Tax-Related Items required to be withheld with respect to the Shares. For
purposes of the foregoing, no fractional Shares will be withheld or issued
pursuant to the grant of the Stock Units and the issuance of Shares hereunder.
If the obligation for Tax-Related Items is satisfied by withholding Shares or a
portion of any cash proceeds (where the Stock Units are settled in cash or a
forced sale is required), for tax purposes, you shall be deemed to have been
issued the full number of Shares subject to the vested Stock Units,
notwithstanding that a number of the Shares (or a portion of any cash proceeds)
are withheld solely for the purpose of satisfying any withholding obligations
for the Tax-Related Items due as a result of any aspect of your participation in
the Plan. Alternatively, the Company may, in its discretion, withhold any amount
necessary to pay the Tax-Related Items from your regular salary or other amounts
payable to you, with no withholding of Shares, or may require you to submit
payment equivalent to the Tax-Related Items required to be withheld with respect
to the Shares by means of certified check, cashier’s check or wire transfer. In
the event the withholding requirements are not satisfied, no Shares will be
issued to you (or your estate) upon vesting of the Stock Units (or no cash
payment will be made where the Stock Units are settled in cash or a forced sale
is required) unless and until satisfactory arrangements (as determined by the
Company in its sole discretion) have been made by you with respect to the
payment of any such Tax-Related Items. By accepting the Stock Units, you
expressly consent to the methods of withholding as provided hereunder and/or any
other methods of withholding that the Company may have adopted and are permitted
under the Plan to meet the withholding and/or other requirements as provided
under applicable laws, rules and regulations. All other Tax-Related Items
related to the Stock Units and any Shares delivered in payment thereof shall be
your sole responsibility.
(c)    To the extent the Company pays any Tax-Related Items that are your
responsibility (“Advanced Tax Payments”), the Company shall be entitled to
recover such Advanced Tax Payments from you in any manner that the Company
determines appropriate in its sole discretion. For purposes of the foregoing,
the manner of recovery of the Advanced Tax Payments shall include (but is not
limited to) offsetting the Advanced Tax Payments against any and all amounts
that may be otherwise owed to you by the Company (including regular
salary/wages, bonuses, incentive payments and Shares acquired by you pursuant to
any equity compensation plan that are otherwise held by the Company for your
benefit).
6.    Consent to Collection, Processing and Transfer of Personal Data. Pursuant
to applicable personal data protection laws, the Company hereby notifies you of
the following in relation to your personal data and the collection, processing
and transfer of such data in relation to the Company’s grant of the Stock Units
and your participation in the Plan. The collection, processing and transfer of
your personal data is necessary for the Company’s administration of the Plan and
your participation in the Plan. Your denial and/or objection to the collection,
processing and transfer of personal data may affect your participation in the
Plan. As such, you voluntarily acknowledge and consent (where required under
applicable law) to the collection, use, processing and transfer of personal data
as described herein.
The Company holds certain personal information about you, including your name,
home address and telephone number, date of birth, social security number or
other employee identification number, e-mail address, salary, nationality, job
title, any Shares or directorships held in the Company, details of any
entitlement to Shares awarded, canceled, purchased, vested, unvested or
outstanding in your favor, for the purpose of managing and administering the
Plan (“Data”). The Data may be provided by you or collected, where lawful, from
third parties, and the Company





--------------------------------------------------------------------------------





will process the Data for the sole and exclusive purpose of implementing,
administering and managing your participation in the Plan. The Data processing
will take place through electronic and non-electronic means according to logics
and procedures strictly correlated to the purposes for which Data are collected
and with confidentiality and security provisions as set forth by applicable laws
and regulations in your country of residence. Data processing operations will be
performed minimizing the use of personal and identification data when such
operations are unnecessary for the processing purposes sought. Data will be
accessible within the Company’s organization only by those persons requiring
access for purposes of the implementation, administration and operation of the
Plan and for your participation in the Plan.
The Company will transfer Data internally as necessary for the purpose of
implementation, administration and management of your participation in the Plan,
and the Company may further transfer Data to any third parties assisting the
Company in the implementation, administration and management of the Plan,
including (but not limited to) Bank of America Merrill Lynch. These recipients
may be located in the European Economic Area, or elsewhere throughout the world,
such as the United States. You hereby authorize (where required under applicable
law) these third parties to receive, possess, use, retain and transfer the Data,
in electronic or other form, for purposes of implementing, administering and
managing your participation in the Plan, including any requisite transfer of
such Data as may be required for the administration of the Plan and/or the
subsequent holding of Shares on your behalf to a broker or other third party
with whom the you may elect to deposit any Shares acquired pursuant to the Plan.
You may, at any time, exercise their rights provided under applicable personal
data protection laws, which may include the right to (a) obtain confirmation as
to the existence of the Data, (b) verify the content, origin and accuracy of the
Data, (c) request the integration, update, amendment, deletion, or blockage (for
breach of applicable laws) of the Data, and (d) to oppose, for legal reasons,
the collection, processing or transfer of the Data which is not necessary or
required for the implementation, administration and/or operation of the Plan and
your participation in the Plan. You may seek to exercise these rights by
contacting the Company's Financial Planning Department.
7.Plan Information. You acknowledge receipt of copies of the Plan and the Plan
prospectus from the Company and agree to receive shareholder information,
including copies of any annual report, proxy statement and periodic report, from
the investor relations section of the Company's website at www.costco.com. You
acknowledge that copies of the Plan, Plan prospectus, Plan information and
shareholder information are also available upon written or telephonic request to
the Financial Planning Department, 999 Lake Drive, Issaquah, WA 98027. If you
have received this or any other document related to the Plan translated into a
language other than English and if the translated version is different than the
English version, the English version will control.
8.Acknowledgment and Waiver. In accepting the Company's grant of Stock Units,
you expressly acknowledge and agree that:
(a)    the Plan is discretionary in nature and may be modified, amended,
suspended or terminated by the Company at any time unless otherwise provided in
the Plan or this Agreement; and that the grant of Stock Units is discretionary
and does not create any contractual or other right to receive future grants of
Awards or other benefits in lieu of Awards, even if Awards have been granted
repeatedly in the past;
(b)your participation in the Plan shall not create a right to further employment
with the Company, does not create an employment contract with the Company, and
shall not interfere with the ability of the Company to terminate or modify your
employment relationship at any time, with or without cause, insofar as permitted
by law;
(c)the Stock Units and resulting benefits are an extraordinary item that is
outside the scope of your employment contract, if any, and are not part of
normal or expected compensation or salary for any purposes, including for
purposes of calculating any severance, resignation, termination, redundancy, end
of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments insofar as permitted by law;
(d)the future value of the Shares is unknown, may increase or decrease from the
date of grant or vesting of the Stock Unit and cannot be predicted. No claim or
entitlement to compensation or damages shall arise from termination of this
grant of Stock Units or diminution in value of this grant of Stock Units
resulting from changes in the value of the Company’s stock or your Termination
by the Company (for any reason whatsoever and whether or not in breach of local
labor laws) and you irrevocably release the Company and its Affiliates from, and
agree not to pursue against the Company, any such claim that may arise. Further,
if any such claim is found by a court or tribunal of competent jurisdiction to
have arisen, then, by accepting this Agreement, you will be deemed to have
irrevocably waived entitlement to pursue such claim; and





--------------------------------------------------------------------------------







(e)upon your Termination (whether or not such Termination constitutes a breach
of local labor laws), your right to receive benefits shall be only as set forth
in this Agreement; your Termination shall be effective on the date reasonably
anticipated by the Company and you, that you will no longer be employed at a
level equal to or greater than 21% percent of his average level of services over
the immediately preceding 36 month period. Your Termination will not be extended
by any notice period mandated under local law (e.g., active employment would not
include a period of "garden leave" or similar period pursuant to local law); and
the Company shall have the exclusive discretion to determine when you have
terminated active employment for purposes of this grant of Stock Units.
9.Repatriation and Legal/Tax Compliance Requirements. If you are a resident of
or employed in a country other than the United States, you agree, as a condition
of the Award, to repatriate all payments attributable to the Shares and/or cash
acquired under the Plan (including, but not limited to, dividends, dividend
equivalents and any proceeds derived from the sale of the Shares acquired
pursuant to this Award) in accordance with local foreign exchange rules and
regulations in your country of residence (and country of employment, if
different). In addition, you agree to take any and all actions, and consent to
any and all actions taken by the Company, as may be required to allow the
Company to comply with local laws, rules and regulations in your country of
residence (and country of employment, if different). Finally, you agree to take
any and all actions that may be required to comply with your personal legal and
tax obligations under local laws, rules and regulations in your country of
residence (and country of employment, if different).
10.EU Equal Treatment Framework Directive. If you are a resident of or employed
in a country that is a member of the European Union, the grant of the Award and
this Agreement are intended to comply with the age discrimination provisions of
the EU Equal Treatment Framework Directive, as implemented into local law (the
“Age Discrimination Rules”). To the extent that a court or tribunal of competent
jurisdiction determines that any provision of the Award is invalid or
unenforceable, in whole or in part, under the Age Discrimination Rules, the
Company, in its sole discretion, shall have the power and authority to revise or
strike such provision to the minimum extent necessary to render it valid and
enforceable to the full extent permitted under local law.
11.No Public Offering of Securities. Neither the grant of the Stock Units nor
the issuance of the underlying Shares upon vesting of the Stock Units is
intended to be a public offering of securities in your country of residence (and
country of employment, if different). The Company has not submitted any
registration statement, prospectus or other filings to the local securities
authorities unless otherwise required to do so under local law.
12.Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Stock Units granted to you under the Plan
by electronic means. You hereby consent to receive such documents by electronic
delivery and agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company.
13.English Language. You acknowledge and agree that it is your express intent
that the Detail, the Agreement, the Plan and all other documents, notices and
legal proceedings entered into, given or instituted pursuant to the Stock Units,
be drawn up in English. If you have received the Detail, the Agreement, the Plan
or any other documents related to the Stock Units translated into a language
other than English, and if the meaning of the translated version is different
than the English version, the English version will control.
14.Addendum. Notwithstanding any provision of this Agreement to the contrary,
the Stock Units shall be subject to any special terms and conditions for your
country of residence (and country of employment, if different) as are forth in
the applicable addendum to the Agreement (the“Addendum”). Further, if you
transfer residency and/or employment to another country reflected in an Addendum
to the Agreement, the special terms and conditions for such country will apply
to you to the extent the Company determines, in its sole discretion, that the
application of such terms and conditions is necessary or advisable in order to
comply with local laws, rules and regulations or to facilitate the operation and
administration of the Stock Units and the Plan (or the Company may establish
alternative terms and conditions as may be necessary or advisable to accommodate
your transfer). Any applicable Addendum shall constitute part of this Agreement.
15.Additional Requirements. The Company reserves the right to impose other
requirements on the Stock Units, any Shares acquired pursuant to the Stock
Units, and your participation in the Plan, to the extent the Company determines,
in its sole discretion, that such other requirements are necessary or advisable
in order to comply with local laws, rules and regulations or to facilitate the
operation and administration of the Stock Units and the Plan. Such requirements
may include (but are not limited to) requiring you to sign any agreements or
undertakings that may be necessary to accomplish the foregoing.





--------------------------------------------------------------------------------







16.Miscellaneous.
(a)    Stock Units shall not be sold, encumbered, pledged or otherwise disposed
of, whether voluntarily or by operation of law. The Company shall not be
required to treat as the owner of Stock Units, or associated benefits hereunder,
any transferee to whom such Stock Units or benefits shall have been so
transferred in violation of this Agreement.
(b)Depending on your country of employment (and country of residence, if
different), you may be subject to insider trading restrictions and/or market
abuse laws, which may affect your ability to acquire or sell Shares or rights to
Shares under the Plan during such times as you are is considered to have “inside
information” regarding the Company (as defined under local law). Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable Company insider
trading policy. It is your responsibility to ensure compliance with any
applicable restrictions, and you should consult your personal legal advisor for
additional information.
(c)You acknowledge that there may be certain foreign asset and/or account
reporting requirements which may affect your ability to acquire or hold Shares
acquired under the Plan or cash received from participating in the Plan
(including from any dividends or dividend equivalent payments) in a brokerage or
bank account outside your country of employment (and country of residence, if
different). You may be required to report such accounts, assets or transactions
to the tax or other authorities. You also may be required to repatriate sale
proceeds or other funds received as a result of your participation in the Plan
to your country of employment (and country of residence, if different) through a
designated bank or broker within a certain time after receipt. It is your
responsibility to be compliant with such regulations, and you should consult
your personal legal advisor for additional information.
(d)The parties agree to execute such further instruments and to take such action
as may reasonably be necessary to carry out the intent of this Agreement.
(e)Any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon delivery to you at your address then on
file with the Company.
(f)The Plan and this Agreement and the Detail constitute the entire agreement of
the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements between the Company and you with
respect to the subject matter and may not be modified adversely to your interest
except by means of a writing signed by the Company and you. This Agreement is
governed by the laws of the State of Washington. In the event of any conflict
between the terms and provisions of the Plan and this Agreement, the Plan terms
and provisions shall govern (subject to section 16(e)). Capitalized terms used
but not defined in this Agreement have the meanings assigned to them in the
Plan. Certain other important terms governing this contract are contained in the
Plan. If issues of interpretation arise under this Agreement, the judgment of
the Administrator shall be final.
(g)To the extent the Company determines that this Agreement is subject to
section 409A, but does not conform with the requirements thereof, the Company
may at its sole discretion amend or replace the Agreement to cause the Agreement
to comply with - section 409A.
(h)The provisions of this Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.
17. Recoupment. Notwithstanding any other provision of the Agreement, any Shares
acquired and any amount received with respect to any sale of such Shares are
subject to potential cancellation, recoupment, rescission, payback or other
action in accordance with the terms of the Recoupment Policy as may be amended
from time to time to comply with changes in laws, rules or regulations that are
applicable to such Stock Units and Shares. (The current recoupment policy is
reflected in paragraph 24 of the Company’s Corporate Governance Guidelines,
which can be found on the Investor Relations site.) You agree to the Company’s
enforcement of the Recoupment Policy and any related provision of applicable law
without further consent or action being required by you. Without limitation, you
authorize the Company to issue instructions, on your behalf, to any brokerage
firm and/or third party administrator engaged by the Company to hold your Shares
and other amounts acquired under the Plan to re-convey, transfer or otherwise
return such Shares and/or other amounts to the Company.
PLEASE RETAIN THIS AGREEMENT FOR YOUR RECORDS
OCT. 2019 Rev.



